Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the amendment filed on 02/25/2022.  
The drawings filed on 01/07/2019 are acceptable.
Applicant has canceled claims 1-15 previously and further canceled 17 and 19 in this response.
The Applicant has amended claims 16 and 18.
Claims 16 and 18 are pending and have been examined.
Response to Arguments
Applicant’s arguments, filed on 02/25/2022, with respect to the rejection(s) of claim(s) 16 
and 18 have been fully considered and are persuasive, but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Lin et al. (US 2014/0328099 A1), hereinafter ‘Lin in view of Kung (US 2015/0002097 A1).  

In re to claim 16,  Lin disclose a method of controlling a power converter (i.e. 100, fig. 1, see pr. [0009]), wherein the power converter is configured to operably control an energy storing/releasing unit (i.e. the transformer 110) through a power switch (i.e. 120), to convert an input voltage (i.e. input voltage from 191) to an output voltage (i.e. output voltage to load 192), the power converter including a current sensing resistor (i.e. 130) coupled to the power switch (i.e. 120), the current sensing resistor generating a current sensing signal (i.e. Vcs) according to a current flowing through the current sensing resistor (i.e. 130), the method comprising: generating a first signal (i.e. Spwm, fig. 4) according to the current sensing signal (i.e. Vcs) occurring at a first time point (i.e. Spwm signal starting at time T0, see fig. 4) and generating a second signal according to the current sensing signal occurring at a second time point (i.e. the Spwm signal between the time T1, see fig. 4), the second time point being after the first time point (i.e. the second time T1 is after the first time T0, see fig. 4), wherein the first time point and the second time point are correlated to the input voltage (i.e. the input voltage from power source 191, see fig. 1); generating an input voltage related signal according to the information related to the input voltage (i.e. see pr. [0016]); wherein a time period between the first time point and the second time point is positively related to a level of the input voltage (i.e. both T1 and T2 are related to the input voltage);  Except, Lin fail to explicitly disclose that counting the first time point when the input voltage related signal reaches a first reference voltage and counting the second time point when the input voltage related signal reaches a second reference voltage; wherein the first signal indicates a first condition of the current sensing signal at the first time point, and the second 3U.S.S.N. 16/241964 signal indicates a second condition of the current sensing signal at the second time point; obtaining a voltage difference between a voltage of the first signal and a voltage of the second signal by subtraction;  and comparing the voltage difference with a voltage of a reference signal to determine whether a short circuit occurs in the current sensing resistor; wherein when the voltage difference is smaller than the voltage of the reference signal, it is determined that the short circuit occurs in the current sensing resistor;   Whereas, Kung teaches that counting the first time point (i.e. time corresponding to CL3, see fig. 2) when the input voltage (i.e. VBAT, see fig. 2) related signal reaches a first reference voltage (i.e. Vref3, see fig. 2) and counting the second time point (i.e. time corresponding to CL4, see fig. 2) when the input voltage (i.e. VBAT, see fig. 2) related signal reaches a second reference voltage (i.e. Vref3, see fig. 2, see pr. [0029]); wherein the first signal indicates a first condition of the current sensing signal at the first time point (i.e. the input to the non-inverting input of EA4, fig. 2), and the second 3U.S.S.N. 16/241964 signal indicates a second condition of the current sensing signal at the second time point (i.e. the input to the non-inverting input of EA3, fig. 2); obtaining a voltage difference between a voltage of the first signal and a voltage of the second signal by subtraction (i.e. CL3 and CL4, see fig. 2); and comparing the voltage difference with a voltage of a reference signal to determine whether a short circuit occurs in the current sensing resistor (i.e. Rs, fig. 7C and 7D); wherein when the voltage difference is smaller than the voltage of the reference signal, it is determined that the short circuit occurs in the current sensing resistor (i.e. see prs. [0037 & 0049]).    Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the method of controlling a power converter of Lin by comparing the input voltage related signal to a first and second reference voltages in order to enhance the efficiency and accuracy of the switching signals of the power switch as disclosed by Kung.
In re to claim 18, Lin disclose the method of (i.e. 100, fig. 1, see pr. [0009]) of claim 16.  Except Lin fail to explicitly disclose that further comprising: generate a current sensing resistor short circuit signal according to a result of comparing the voltage difference between the first signal and the second signal with the voltage of the reference signal, during a time period correlated to an operation signal controlling the power switch.  Whereas, Kung teaches that
further comprising: generate a current sensing resistor (i.e. Rs, fig. 7C and 7D) short circuit signal according to a result of comparing the voltage difference between the first signal and the second signal with the voltage of the reference signal (i.e. see prs. [0037 & 0049]), during a time period correlated to an operation signal controlling the power switch (i.e. Q1, see pr. [0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the method of controlling a power converter of Lin by comparing the input voltage related signal to a first and second reference voltages in order to enhance the efficiency and accuracy of the switching signals of the power switch as disclosed by Kung.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839